DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 03/30/2021 is/are being considered by the examiner.
Claims 11-20 are pending:
Claims 15-20 are withdrawn
Claims 1-10 are canceled
Claims 11-14 are examined on the merits


Response to Arguments
Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered. 
Objection based on reference character 100 is withdrawn due to amendment.
Objection based on inconsistent and unclear lead lines is maintained, as the issues is still present, as it is still unclear which lead lines do and do not have arrow heads. This issue directly impacts the legibility of the drawings on a fundamental basis. Correction is required.

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 


Applicant asserts, page 7-9, that Gallet fails to disclose the limitations of claim 11 and in particular the driving and driven eccentrics as claimed, as applicant asserts that Gallet only discloses cranks 48a/b as eccentrics, in contrast to the eccentrics cited in the prior office action.
The office respectfully disagrees. 
(1) One of ordinary skill in the art would understand the mechanical structure of an “eccentric” to be a mechanical device that communicates motion by way of a force applied at a distance away from the main rotational axis of the given mechanical device. See relevant definition provided by Merriam-Webster below. The office notes that applicant’s specification lacks an explicit definition that would change/modify the plain meaning of the term in a mechanical engineering context.
https://www.merriam-webster.com/dictionary/eccentric. Entry 1 of 2, definition 2b: located elsewhere than at the geometric center. Entry 2 of 2, definition 2: a mechanical device consisting of an eccentric (see ECCENTRIC entry 1 sense 2b) disk communicating its motion to a rod so as to produce reciprocating motion.
(2) As cited in the prior office action, the driving eccentric for a given shaft 46a/b is the corresponding wheel 62 which as best seen in Fig2 imparts force/motion to root 54 of blades 26 at a location that is not along the rotational axis of either shaft 46a/b or blade 26 and thus the interface is an eccentric. In a similar manner, the driven eccentric for a given blade 26 is also located on root 54 as best seen in Fig4/5 where force/motion is imparted to blade 26 via rod 66 / ring 64a/b at a location that is not along the rotational axis of blade 26, see rotational arrows in Fig5.


Drawings
The drawings are objected to because:
Unclear lead line arrows due to inconsistent style usage, see Rule 11.13(e)
Ex. lead lines arrows of Fig3A and Fig6 are inconsistent to the degree that it may be unclear to the reader that lead line arrows are even present in Fig6
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 11
L7, a transitional term/phrase is missing between “shaft, each”, such as “wherein” or equivalent
Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallet (GB 2,492,882), or in the alternative by the corresponding US version of Gallet (US 2013/0017087).
Note: the rejection below is discussed in terms of citations to the GB reference for the sake of consistency with the requirement for restriction and to improve readability of the instant rejection discussion
Claim 11
Gallet discloses: 
“A device for controlling pitch of fan blades (blades 26) of a turbine engine including an un-ducted fan (best seen Fig1), the device comprising: 
at least one set of fan blades of adjustable pitch (blades 26), the set being constrained to rotate with a rotary ring (ring 28a/b, 64a/b) centered on a longitudinal axis (best seen Fig1) and mechanically connected to a turbine rotor (best seen Fig1), each blade of the at least one set of fan blades being mounted on a blade root support (root support 54), the blade root support being pivotally mounted on the rotary ring (P6L17-20); 
at least one radial control shaft (shaft 46a/b), each of the at least one radial control shaft being coupled to the blade root support of each of at least two adjacent blades of the at least one set of fan blades (best seen Fig2/5, each shaft 46a/b is coupled to the eccentrics of root 54 of two adjacent blades 26 via rods 66 and ring 64a/b) via a transmission system 
wherein the transmission system includes a driving eccentric mounted at a top end of the at least one radial control shaft (best seen Fig2, wheel 62) and a driven eccentric mounted on the blade root support of each of the at least two adjacent blades (best seen Fig5, eccentrics of root 54 interface with rod 66, see rotational arrows), each driven eccentric being connected to the driving eccentric by at least one connecting rod (best seen Fig2/5, eccentric of root 54 is connected to wheel 62 by rod 66 via ring 64a/b), 
wherein each of the at least one radial control shaft adjusts a pitch of at least two adjacent blades of the at least one set of fan blades (best seen Fig2; P5L30-P6L30 for context and P6L17-20 in particular, control shafts 46a/46b each adjusts the pitch of at least two adjacent blades 26 of the corresponding set 24a/24b via a corresponding rotary ring that transfers the pitch control to the other blades 26 of the corresponding sets 24a/24b), the at least one radial control shaft being constrained to rotate with the rotary ring (best seen Fig1/2/4/5/6, P6L17-20) and configured to pivot about an axis of the radial control shaft (best seen Fig2/3, axis 50a/b) while being coupled to the blade root supports of the at least two blades of the at least one set of fan blades (gearing 56) to adjust the pitch of the at least two adjacent blades (best seen Fig5).”
Claim 12
Gallet discloses: “A device according to claim 11, wherein each transmission system is situated adjacent roots of the blades (best seen Fig1-3).”
Claim 13
Gallet discloses: “A device according to claim 12, wherein the driven eccentric mounted on the blade root support of each of the at least two adjacent blades is connected to the driving eccentric by two connecting rods of the at least one connecting rod (best seen Fig2/5, each eccentric roots 54 are connected to wheel 62 of shaft 46a/b by corresponding rods 66 via ring 64a/b).”
Claim 14
Gallet discloses: “A device according to claim 13, wherein the driving eccentric (wheel 62) and each driven eccentric (eccentrics of root 54, best seen Fig5) have centers of rotation forming a triangle (best seen Fig1-5, the center/axis of rotation for wheel 62 and .”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Primary Examiner, Art Unit 3745